         Case 1:19-cv-03347-LJL-JLC Document 106 Filed 11/02/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X

ALEXANDER WILLIAMS,                                                        ANSWER TO SECOND
                                                                           AMENDED COMPLAINT ON
                                                 Plaintiff,                BEHALF OF DEFENDANT
                                                                           HARVEY
                             - against -
                                                                           19-CV-3347 (LJL) (JLC)
THE CITY OF NEW YORK, CAPT BERNARD
MATHIS, CAPTIN JOHN HERNANDEZ, CAPT                                        Jury Trial Demanded
GORITZ, ADW HARVEY, WARDEN SWAUREZ,
DEPUTY GALLOWAY, DEPUTY BAILEY, CO
SANDRA ESPINOZA AND CO WELLS,

                                                  Defendants.
---------------------------------------------------------------------- X

                 Defendant Assistant Deputy Warden Sonya Harvey, by her attorney, James E.

Johnson, Corporation Counsel of the City of New York, as and for her answer to plaintiff’s

second amended complaint, dated July 21, 2020 (“the amended complaint”) respectfully alleges,

upon information and belief, the following:

    1.       Denies the allegations set forth in page 1, Section I, of the amended complaint, except

             admits only that Plaintiff purports to proceed as stated therein.

    2.       Denies knowledge or information sufficient to form a belief as to the truth of the

             allegations set forth on page 1, Section II, of the amended complaint, except admits

             only that, upon information and belief, at the time the complaint was filed, Plaintiff

             was incarcerated at Manhattan Detention Complex, at 125 White Street, New York,

             NY 10013, under the Prisoner ID # 141-180-1632.
     Case 1:19-cv-03347-LJL-JLC Document 106 Filed 11/02/20 Page 2 of 14




3.      Admits only that, upon information and belief, at the time the complaint was filed,

        Plaintiff was incarcerated as a pretrial detainee, as set forth on page 1-2, Section III,

        of the amended complaint.

4.      Denies the allegations set forth on pages 2-4, Section IV, of the amended complaint,

        except admits only that, upon information and belief, at the time the complaint was

        filed, Defendants Mathis, Hernandez, Gorritz, Harvey, Suarez, Bailey, Galloway,

        Espinosa, and Wells were employed by the City of New York as New York City

        Department of Correction officers and were assigned to Manhattan Detention

        Complex at 125 White Street, New York, NY 10013.

5.      Denies the allegations set forth on page 4, Section V, in paragraph “1” of the

        amended complaint, except admits, upon information and belief, that Correction

        Officer Sandra Espinosa was an employee of City of New York within the New York

        City Department of Correction and was assigned to Manhattan Detention Complex at

        125 White Street, New York, NY 10013.

6.      Denies knowledge or information sufficient to form a belief as to the truth of the

        allegations set forth in Section V, paragraph “2” of the amended complaint, except

        admits that, upon information and belief, Plaintiff has filed a number of grievances.

7.      Denies knowledge or information sufficient to form a belief as to the truth of the

        allegations set forth in Section V, paragraph “3” of the amended complaint.

8.      Denies the allegations set forth in Section V, paragraph “4” of the amended

        complaint.   Defendant further states that to the extent the amended complaint

        references the contents of a court order and/or “Command Level Order 104/19,”
     Case 1:19-cv-03347-LJL-JLC Document 106 Filed 11/02/20 Page 3 of 14




        Defendant refers the Court to such documents for a complete recitation of their

        contents.

9.      Denies the allegations set forth in Section V, paragraph “5” of the amended

        complaint, except admits that, upon information and belief, Plaintiff has been

        incarcerated at MDC, and has been under Court-ordered Lockdown, since January 19,

        2019.

10.     Denies knowledge or information sufficient to form a belief as to the truth of the

        allegations set forth in Section V, paragraph “6” of the amended complaint, except

        admits that, upon information and belief, Plaintiff has initiated the following federal

        and state lawsuits since the beginning of his incarceration in MDC: 19-CV-3347; 19-

        CV-8737; 20-CV-3992; 20-CV-0516; 19-CV-9528; 2019/101616; 100314/2020;

        100910/2019.

11.     Denies knowledge or information sufficient to form a belief as to the truth of the

        allegations set forth in Section V, paragraph “7” of the amended complaint, except

        admits that, upon information and belief, Plaintiff has previously named non-party

        Elyn Rivera and Defendants City of New York and Bernard Mathis as defendants in

        previous lawsuits.

12.     Denies the allegations set forth in Section V, paragraph “8” of the amended

        complaint.

13.     Denies the allegations set forth in Section V, paragraph “9” of the amended

        complaint, except admits that, upon information and belief, Command Level Order

        104/19 was implemented on April 12, 2019, and Command Level Order 307/19 was
  Case 1:19-cv-03347-LJL-JLC Document 106 Filed 11/02/20 Page 4 of 14




      implemented on November 8, 2019, which restricted inmate contact with Social

      Service personnel.

14.   Denies the allegations set forth in Section V, paragraph “10” of the amended

      complaint, except denies knowledge or information sufficient to form a belief as to

      the truth of the allegation that “[o]n or about Dec 21 2019 the plaintiff was informed

      that for him to access social service at the facility he would have to submit a slip to

      the officer on the floor of the housing unit 9 North and then security would have to

      approve it.”

15.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “11” of the amended complaint, except

      admits that Command Level Order 307/19 restricted inmate contact with Social

      Service personnel.

16.   Denies the allegations set forth in Section V, paragraph “12” of the amended

      complaint.

17.   Denies the allegations set forth in Section V, paragraph “13” of the amended

      complaint.

18.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “14” of the amended complaint.

19.   Admits only that, upon information and belief, Plaintiff filed a grievance as alleged in

      Section V, paragraph “15” of the amended complaint.

20.   Admits only that, upon information and belief, Plaintiff filed a grievance as alleged in

      Section V, paragraph “16” of the amended complaint.
  Case 1:19-cv-03347-LJL-JLC Document 106 Filed 11/02/20 Page 5 of 14




21.   Admits only that, upon information and belief, Plaintiff filed a grievance as alleged in

      Section V, paragraph “17” of the amended complaint.

22.   Denies the allegations set forth in Section V, paragraph “18” of the amended

      complaint, except admits that, upon information and belief, Plaintiff filed a grievance;

      and further, denies knowledge or information as to whether plaintiff was expecting

      mail from his attorney and/or wife.

23.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “19” of the amended complaint, except

      admits that, upon information and belief, Plaintiff filed a grievance.

24.   Denies the allegations set forth in Section V, paragraph “20” of the amended

      complaint.

25.   Denies the allegations set forth in Section V, paragraph “21” of the amended

      complaint.

26.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “22” of the amended complaint, except

      admits that Defendant Calloway participated in implementing a box for social service

      access on Unit 9 North.

27.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “23” of the amended complaint.

28.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “24” of the amended complaint.

29.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “25” of the amended complaint.
  Case 1:19-cv-03347-LJL-JLC Document 106 Filed 11/02/20 Page 6 of 14




30.   Denies the allegations set forth in Section V, paragraph “26” of the amended

      complaint, except admits that, upon information and belief, that Plaintiff’s mail was

      discussed.

31.   Denies the allegations set forth in Section V, paragraph “27” of the amended

      complaint.

32.   Denies the allegations set forth in Section V, paragraph “28” of the amended

      complaint.

33.   Denies the allegations set forth in Section V, paragraph “29” of the amended

      complaint.

34.   Denies the allegations set forth in Section V, paragraph “30” of the amended

      complaint.

35.   Denies the allegations set forth in Section V, paragraph “31” of the amended

      complaint.

36.   Denies the allegations set forth in Section V, paragraph “32” of the amended

      complaint, except admits that, upon information and belief, Plaintiff ran to the

      janitor’s closet, opened the door, ran back toward Captain Gorritz, and ran toward his

      cell.

37.   Denies the allegations set forth in Section V, paragraph “33” of the amended

      complaint, except admits that, upon information and belief, Plaintiff was sprayed with

      a chemical agent.

38.   Denies the allegations set forth in Section V, paragraph “34” of the amended

      complaint, except admits, upon information and belief, that Plaintiff was sprayed with

      a two second burst of a chemical agent. Defendant further states that to the extent the
  Case 1:19-cv-03347-LJL-JLC Document 106 Filed 11/02/20 Page 7 of 14




      amended complaint references the content of a policy pertaining to chemical agents

      and anticipated uses of force, Defendant refers the Court to such document for a

      complete recitation of its contents.

39.   Denies the allegations set forth in Section V, paragraph “35” of the amended

      complaint, except admits, upon information and belief, that Plaintiff ran toward his

      cell and that he was handcuffed.

40.   Denies the allegations set forth in Section V, paragraph “36” of the amended

      complaint, except admits that, upon information and belief, Plaintiff was taken to the

      intake area.

41.   Denies the allegations set forth in Section V, paragraph “37” of the amended

      complaint.

42.   Denies the allegations set forth in Section V, paragraph “38” of the amended

      complaint.

43.   Denies the allegations set forth in Section V, paragraph “39” of the amended

      complaint, except admits that, upon information and belief, Plaintiff complained

      about his shoulder and wrist while at the clinic.

44.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “40” of the amended complaint.

45.   Denies the allegations set forth in Section V, paragraph “41” of the amended

      complaint.

46.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “42” of the amended complaint, except

      denies any “acts of retaliation by Defendants.”
  Case 1:19-cv-03347-LJL-JLC Document 106 Filed 11/02/20 Page 8 of 14




47.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “43” of the amended complaint, except

      denies the allegations that “per ADW Harvey . . . he was not allowed to take a shower

      is he had taken a shower within the last (3) days even if he had ben maced.”

48.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “44” of the amended complaint.

49.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “45” of the amended complaint, except

      denies any allegations concerning ADW Harvey.

50.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “46” of the amended complaint, except

      denies the allegations that “defendant Sandra Espinosa” tampered with Plaintiff’s

      mail.

51.   Denies the allegations set forth in Section V, paragraph “47” of the amended

      complaint.

52.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “48” of the amended complaint.

53.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “49” of the amended complaint.

54.   Denies Section V, paragraph “50” of the amended complaint and subparts (A)

      through (G).

55.   Denies Section V, paragraph “51” of the amended complaint and subparts (A)

      through (D).
  Case 1:19-cv-03347-LJL-JLC Document 106 Filed 11/02/20 Page 9 of 14




56.   Denies Section V, paragraph “52” of the amended complaint, and subparts (A)

      through (E).

57.   Denies Section V, second paragraph “52” of the amended complaint and subpart (A).

58.   Denies Section V, paragraph “53” of the amended complaint and subpart (A).

59.   Denies Section V, paragraph “54” of the amended complaint, and subparts (A)

      through (D).

60.   Denies Section V, paragraph “54” of the amended complaint, and subparts (A)

      through (B).

61.   Denies Section V, paragraph “55” of the amended complaint, and subparts (A)

      through (D).

62.   Denies Section V, paragraph “56” of the amended complaint, and subparts (A)

      through (H).

63.   Denies the allegations set forth in Section VI, “Injuries,” of the amended complaint;

      except admits that Plaintiff was sprayed with a chemical agent and that he

      complained about his shoulder and wrist. Defendant further states that to the extent

      that the allegations contain conclusions of law, rather than averments of fact, no

      response to those portions are required.

64.   Denies that plaintiff is entitled to any of the relief requested in Section VII, paragraph

      “57” of the amended complaint.

65.   Denies that plaintiff is entitled to any of the relief requested in Section VII, paragraph

      “58” of the amended complaint.

66.   Denies that plaintiff is entitled to any of the relief requested in Section VII, paragraph

      “59” of the amended complaint.
 Case 1:19-cv-03347-LJL-JLC Document 106 Filed 11/02/20 Page 10 of 14




67.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in the unnumbered paragraph on page 21, titled “Amendment”

      beginning with “The” and concluding with “reopen,” of the amended complaint,

      except admits that, upon information and belief, Plaintiff has pending criminal

      charges.

68.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in the unnumbered paragraph on page 21, titled “Amendment”

      beginning with “The” and concluding with “case,” of the amended complaint.

69.   Denies the allegations set forth in the unnumbered paragraph on page 21, titled

      “Amendment” beginning with “The” and concluding with “let,” of the amended

      complaint, except admits that MDC has a law library.

70.   Denies the allegations set forth in the unnumbered paragraph on page 21, titled

      “Amendment” beginning with “As” and concluding with “jail,” of the amended

      complaint.

71.   Denies the allegations set forth in the unnumbered paragraph on page 21, titled

      “Amendment” beginning with “The” and concluding with “policies,” of the amended

      complaint.

72.   Denies the allegations set forth in the unnumbered paragraph on page 21, titled

      “Amendment” beginning with “Furthermore” and concluding with “criminal,” of the

      amended complaint, except admits that, upon information and belief, Plaintiff

      currently has several pending civil lawsuits and a pending criminal matter.

73.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in the unnumbered paragraph on page 21, titled “Amendment”
 Case 1:19-cv-03347-LJL-JLC Document 106 Filed 11/02/20 Page 11 of 14




      beginning with “Also” and concluding with “incident,” of the amended complaint,

      except admits that, upon information and belief, Plaintiff is allowed to call certain

      people pursuant to the Lockdown Order.

74.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in the unnumbered paragraph on page 22, titled “Amendment”

      beginning with “When” and concluding with “Cott,” of the amended complaint,

      except admits that, upon information and belief, Aixa Padillo is a Defendant in one of

      Plaintiff’s civil lawsuits.

75.   Denies the allegations set forth in the unnumbered paragraph on page 22, titled

      “Amendment” beginning with “It” and concluding with “to,” of the amended

      complaint.

                          FIRST AFFIRMATIVE DEFENSE

76.   The complaint fails to state a claim upon which relief can be granted.

                        SECOND AFFIRMATIVE DEFENSE

77.   Defendant has not violated any rights, privileges or immunities under the Constitution

      or laws of the United States or the State of New York or any political division

      thereof, nor has defendant violated any act of Congress providing for the protection of

      civil rights.

                         THIRD AFFIRMATIVE DEFENSE

78.   Any injury alleged to have been sustained resulted from Plaintiff’s own culpable or

      negligent conduct, or the culpable or negligent conduct of third parties, and was not

      the proximate result of any act of defendant.
 Case 1:19-cv-03347-LJL-JLC Document 106 Filed 11/02/20 Page 12 of 14




                         FOURTH AFFIRMATIVE DEFENSE

79.   Punitive damages cannot be assessed against defendant in her official capacity.

                         FIFTH AFFIRMATIVE DEFENSE

80.   Plaintiff provoked or was at fault for any alleged incident.

                         SIXTH AFFIRMATIVE DEFENSE

81.   To the extent that the complaint alleges any claims arising under the laws of the State

      of New York, such claims may be barred in whole or in part by reason of Plaintiff’s

      failure to comply with the requirements of the New York General Municipal Law, §§

      50-e, 50-h, and/or 50-i.

                      SEVENTH AFFIRMATIVE DEFENSE

82.   Plaintiff failed to state a viable claim under Monell v. Dep’t of Social Servs., 436

      U.S. 658 (1978).

                         EIGHTH AFFIRMATIVE DEFENSE

83.   Plaintiff may have failed to mitigate his damages.

                         NINTH AFFIRMATIVE DEFENSE

84.   Plaintiff’s claims may be barred, in whole or in part, by the Prison Litigation Reform

      Act, 42 U.S.C. § 1997e, for failure to exhaust administrative remedies.

                         TENTH AFFIRMATIVE DEFENSE

85.   Defendant did not violate any clearly established constitutional or statutory right of

      which a reasonable person would have known and, therefore, is protected by qualified

      immunity.
 Case 1:19-cv-03347-LJL-JLC Document 106 Filed 11/02/20 Page 13 of 14




                       ELEVENTH AFFIRMATIVE DEFENSE

86.   Pertaining to the alleged state law claims, defendant acted reasonably and in the

      proper and lawful exercise of her discretion. Therefore, she is entitled to immunity on

      any asserted state law claims.

                       TWELFTH AFFIRMATIVE DEFENSE

87.   To the extent that force was used, it was reasonable under the circumstances.

                   THIRTEENTH AFFIRMATIVE DEFENSE

88.   Any claims arising under state law may be barred in whole, or part, on statute of

      limitations grounds.
      Case 1:19-cv-03347-LJL-JLC Document 106 Filed 11/02/20 Page 14 of 14




         WHEREFORE, Defendant demands judgment dismissing the complaint in its entirety,

together with the costs and disbursements of this action, and such other and further relief as the

Court may deem just and proper.

Dated:           New York, New York
                 November 2, 2020


                                                   JAMES E. JOHNSON
                                                   Corporation Counsel of the
                                                   City of New York
                                                   Attorney for Defendant Harvey
                                                   100 Church Street
                                                   New York, New York 10007


                                                   By:                Qiana Smith-Williams
                                                           Qiana Smith-Williams 1
                                                           Senior Counsel
                                                           Special Federal Litigation



cc:      VIA FIRST-CLASS MAIL
         Alexander Williams
         Manhattan Detention Complex
         125 White Street
         New York, New York 10013




1
  This case has been assigned to Assistant Corporation Counsel Aaron Davison, who passed the New York State Bar
Exam and is presently applying for admission. Mr. Davison is handling this matter under supervision and may be
reached at (646) 988-3220 or adavison@law.nyc.gov.
